Title: To James Madison from Thomas Newton, 28 August 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs. Office Norfolk 28 Augs. 1806

The Brittish Ship of War Chichester Capt. Stopford, on going to Sea run a ground & sprung a leak, so as to compel her to come into this port to refit.  She has a Cargo of Spars & Stores for the Brittish fleet in the West India’s.  Of this vessel I before had given you information’s, to which be pleased to refer; the situation she is in will require a discharge of her Cargo, as she makes 3 feet water in an hour & the leaks increasing  Under the circumstances attending her I should be glad of instructions, having wrote the Sectry. of the Treasury & inclosed the Brittish Consuls letters wch I beg leave to refer to.  Peter Butler the seaman I wrote you about, has made his Escape from on board the Chichester.  He says he was put on board by the Capt. of the vessel he went out in from Virginia.  Several instances have happend of the kind & I think an example should be made of such Captains who force our Citizens on board Brittish Ships of War.  Butler says two more American Citizens are on board the Ship kidnapped in New York  As soon as I can obtain an Account of it I will forward it you.
The rice is getting full of the weavils  I shall sell it as soon as possible to prevent a loss.  I am with every respect Yr Obt Servt.

Thos NewtonCollr.


